21-286-cv
Paleja v. KP NY Operations LLC

                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order
in a document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 8th day of February, two thousand twenty-two.

PRESENT:    JOSÉ A. CABRANES,
            GERARD E. LYNCH,
            DENNY CHIN,
                         Circuit Judges.
_____________________________________


PIYUSH PALEJA,

                           Plaintiff-Appellant,

                  v.                                                       21-286-cv

KP NY OPERATIONS LLC, AKA Kailash
Parbat,

                           Defendant-Appellee.

_____________________________________

FOR PLAINTIFF-APPELLANT:                                DAVID ABRAMS, New York, NY.

FOR DEFENDANT-APPELLEE:                                 EMANUEL KATAEV, Milman Labuda Law
                                                        Group PLLC, Lake Success, NY.

       Appeal from an order and judgment, entered January 15, 2021, by the United States District
Court for the Southern District of New York (Analisa Torres, Judge).


                                                  1
       UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the January 15, 2021 order and judgment of the District
Court be and hereby are AFFIRMED.

        Plaintiff Piyush Paleja appeals from an order and judgment of the District Court dismissing
his claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., and the New York
Labor Law (“NYLL”), N.Y. Lab. Law §§ 650 et seq., and denying his motion to amend his complaint.
Paleja alleges that he was employed by Defendant KP NY Operations LLC over the course of six
years and that though he “regularly worked in excess of 40 hours per week,” he did not receive
adequate overtime compensation. The District Court dismissed Paleja’s FLSA claim under Rule
12(b)(6), declined to exercise supplemental jurisdiction over his NYLL claim, and denied his motion
to amend his complaint to name a second defendant. Paleja v. KP NY Operations LLC, No. 20-CV-
475 (AT), 2021 WL 148948, at *2 (S.D.N.Y. Jan. 15, 2021). We assume the parties’ familiarity with
the underlying facts, the procedural history of the case, and the issues on appeal.

         We review a district court’s dismissal of a complaint under Rule 12(b)(6) de novo. See Com.
Cleaning Servs., L.L.C. v. Colin Serv. Sys., Inc., 271 F.3d 374, 380 (2d Cir. 2001). “To survive a motion
to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable for
the misconduct alleged.” Id. “In addressing the sufficiency of a complaint we accept as true all
factual allegations and draw from them all reasonable inferences; but we are not required to credit
conclusory allegations or legal conclusions couched as factual allegations.” Rothstein v. UBS AG, 708
F.3d 82, 94 (2d Cir. 2013).

         The FLSA requires that an employee who works “in excess of” 40 hours per week be
compensated for those overtime hours at a rate of no less than one and one-half times the “regular
rate at which he is employed.” 29 U.S.C. § 207(a)(1). “[I]n order to state a plausible FLSA overtime
claim, a plaintiff must sufficiently allege 40 hours of work in a given workweek as well as some
uncompensated time in excess of the 40 hours.” Lundy v. Cath. Health Sys. of Long Island Inc., 711
F.3d 106, 114 (2d Cir. 2013). We have cautioned, however, that “[d]etermining whether a plausible
claim has been pled is ‘a context-specific task that requires the reviewing court to draw on its judicial
experience and common sense.’” Id. (quoting Iqbal, 556 U.S. at 679).

        In his operative complaint, Paleja alleges that he was “paid a salary which was subject to
reduction based on the amount of work performed.” App’x 10, ¶ 10. He further alleges that he
“regularly worked in excess of 40 hours per week,” and that “[a]lthough his total number of hours
varied from week to week,” in a “typical week” he would work “approximately 70 [sic] hours —
11am to 11pm, 6 days per week.” Id. ¶ 9. More specifically, Paleja’s complaint includes one

                                                     2
example, from “in or about the first week of September[] 2019” in which he “would have worked
approximately 70 hours and was paid a salary of some $1400.” Id. ¶ 11.

         In light of these allegations, we find no error in the District Court’s conclusion that Paleja
failed to plausibly allege a claim for overtime under the FLSA. While Paleja may well have
sufficiently pleaded that he worked more than 40 hours a week, properly stating an overtime claim
under the FLSA additionally requires a plaintiff to allege that he was “uncompensated” for time
worked “in excess of the 40 hours.” Lundy, 711 F.3d at 114. The sole non-conclusory allegation
concerning his compensation — that in one week in September 2019, he was paid “some” $1,400
for working “approximately” 70 hours — is not sufficient to meet that burden. Without, for
example, alleging the “regular rate at which [Paleja] [was] employed,” 29 U.S.C. § 207(a)(1), 1 Paleja
failed to provide the District Court with allegations sufficient to allow for the reasonable inference
that the $1,400 “payment failed to include overtime compensation,” Paleja, 2021 WL 148948, at *2.
While the facts alleged certainly leave open the possibility that Paleja was insufficiently compensated
for overtime, the “mere possibility of misconduct” is not enough to make out a plausible claim. See
Iqbal, 556 U.S. at 678 (emphasis added).

        Paleja next protests the District Court’s refusal to grant him leave to further amend his
complaint. “We review a district court’s denial of leave to amend for abuse of discretion, unless the
denial was based on futility, in which case we review that legal conclusion de novo.” City of Pontiac
Policemen’s & Firemen’s Ret. Sys. v. UBS AG, 752 F.3d 173, 188 (2d Cir. 2014). Already having
amended his complaint once, Paleja filed a motion before the District Court for leave to file a
second amended complaint. But his proposed amendment failed to add any further allegations
concerning his compensation (or lack thereof); instead, the proposed amendment sought only to
name a second defendant in the action and consisted of allegations solely concerning that proposed
defendant and Paleja’s alleged relationship with him. The District Court correctly concluded that



1
         Citing 29 C.F.R. § 778.114 and pointing to the one example week from September 2019,
Paleja alleges that his “regular rate” of pay can be calculated as $20 per hour (i.e., $1,400 divided by
70 hours), and that for that week he is entitled to an additional $300 (i.e., half the calculated regular
rate — $10 per hour — multiplied by 30 hours of overtime). App’x 11, ¶ 11. The so-called
fluctuating workweek (“FWW”) method endorsed by 29 C.F.R. § 778.114 does indeed allow for the
calculation of a “regular rate” in this manner. To apply the FWW method, however, an employee
must “work[] hours that fluctuate from week to week” while “receiv[ing] a fixed salary that does not
vary with the number of hours worked in the workweek.” 29 C.F.R. § 778.114(a); see Thomas v. Bed
Bath & Beyond Inc., 961 F.3d 598, 608 (2d Cir. 2020) (describing a “guaranteed weekly wage as the
central prerequisite for use of the FWW method”). Here, Paleja alleges that his “salary . . . was
subject to reduction based on the amount of work performed,” App’x 10, ¶ 10, meaning that he did
not receive a guaranteed weekly salary and that the FWW method of calculating his regular rate of
pay is therefore inapplicable.

                                                    3
Paleja’s proposed amendments would be futile since they would not cure the pleading deficiencies
that required the dismissal of his FLSA claim. See Paleja, 2021 WL 148948, at *2.

         Insofar as Paleja now seeks leave from us to cure the substantive deficiencies in his FLSA
claim — a request which he failed to make before the District Court, and which he makes in this
Court without any explanation of how he would do so — we decline to remand the case and allow
him a fourth opportunity to plead his FLSA claim. “A counseled plaintiff is not necessarily entitled
to a remand for repleading whenever he has indicated a desire to amend his complaint.” Porat v.
Lincoln Towers Cmty. Ass’n, 464 F.3d 274, 276 (2d Cir. 2006) (per curiam). Paleja already had “ample
opportunity to amend [his] complaint,” and it is “‘unlikely that the deficiencies . . . were
unforeseen.’” Banco Safra S.A.-Cayman Islands Branch v. Samarco Mineracao S.A., 849 F. App’x 289, 296
(2d Cir. 2021) (summary order) (quoting City of Pontiac, 752 F.3d at 188). “Especially given that
[Paleja’s] counsel did not advise the district court how the complaint’s defects would be cured, upon
all the facts of this case we find no abuse of discretion and decline to remand for repleading.” See
Porat, 464 F.3d at 276.

         Finally, in light of the dismissal of his federal-law claim, we easily conclude that the District
Court did not abuse its discretion by declining to exercise supplemental jurisdiction over Paleja’s
state-law claim. See, e.g., United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966); Gorss Motels,
Inc. v. Lands’ End, Inc., 997 F.3d 470, 475 (2d Cir. 2021).

                                            CONCLUSION

        We have considered all of Paleja’s remaining arguments and find them to be without merit.
For the foregoing reasons, therefore, we AFFIRM the January 15, 2021 order and judgment of the
District Court.



                                                          FOR THE COURT:
                                                          Catherine O’Hagan Wolfe, Clerk




                                                     4